DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2022 has been entered.

This office action is a response to an application filed on 07/14/2022, in which claims 1-30 are pending and ready for examination.

Response to Amendment
Claims 1, 9, 17, and 23 are currently amended.

Response to Argument
Since no amendment and/or argument is newly introduced subsequent to the filing on 05/23/2022, the Office Action, dated 06/17/22, responding to the filing on 05/23/2022 is maintained as follows.
 
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.

With respect to rejection under 35 USC 112(a) and (b) in view of 112(f), the Applicant argues that the foregoing claim amend would render the interpretation under 112(f) and rejection under 112(a)(b)  moot.
Examiner cannot concur. The amendment only describes processing hardware is included as part of a sub-divider, but still does not limit the other part of the sub-divider to be implemented with the processing hardware. However, the rejection under 112(a)(b) has been withdrawn while 112(f) interpretation has been maintained with additional paragraphs being identified in the section of CLAIM INTERPRETATION corresponding to the limitation in question.

Applicant’s arguments with respect to claims rejected under 35 USC 103 in Remarks filed on 05/23/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Kim (US Pub. 20060233251 A1) in view of Yamada (US Pub. 20090028427 A1), and further in view of Pandit (US Pub. 20090147850 A1), and based on Kim (US Pub. 20060233251 A1) in view of Yamada (US Pub. 20090028427 A1), and further in view of Kim’2 (US Pub. 20100034265 A1).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sub-divider configured  for … dividing”, “extractor configured for extracting …”, “predictor configured for …copying …”, “reconstructor configured for reconstructing …” in claim 1, “extractor … for predicting …” in claim 2, “extractor … for extracting …” in claim 3, “reconstructor … for reconstructing …” in claim 4, “sub-divider configured  for … dividing”, “data stream inserter configure for .. inserting …”, “predictor configured for …copying …” in claim 9, “predictor is further configured for predicting …” in claim 10, “data stream inserter is further configured for inserting …” in claim 11.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: the above-identified limitations in claims 1-4 and 9-11 correspond to Fig. 7, 8, 13, 17, Para. [100-119, 203-215, 223-228, 232, 236] in the original specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 20060233251 A1) in view of Yamada (US Pub. 20090028427 A1), and further in view of Pandit (US Pub. 20090147850 A1).

Regarding claim 1, a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising (Kim; Fig. 1, 7, Para.[0049-50, 94-95]. A video decoder is used to decode coded video data of different arrays of samples.):
a processor (Kim Fig. 1, 7, Para. [0142-143]. A decode includes at least one processor.);
a sub-divider including processing hardware, the sub-divider configured for dividing a first array of information samples into a first plurality of coding blocks, the first array representing a first color component of the video, and dividing a second array of information samples into a second plurality of coding blocks, the second array representing a second color component of the video (Kim; Fig. 2, Para. [0055-56]. A decoder including at least an image processing component (processor) used to divide a first array of samples into a first plurality of blocks of a first color component and to divide a second array of samples into a second plurality of blocks a second color component.);
an extractor including processing hardware, the extractor configured for (Kim; Fig.1, 7, Para. [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information.): 
extracting, from the data stream, a first set of coding parameters associated with a first coding block of the first plurality of coding blocks of the first array, wherein the first set of coding parameters is to be used for reconstructing the first coding block (Kim; Fig.1, 7, Para.[0057, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of a first set of coding parameters for reconstructing a first block of a first plurality of blocks, wherein the first set of coding parameters is associated with the first block of a first array of samples.), 
extracting, from the data stream, inter-plane interchange information, and signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 63], [0049-50, 94-95, 142-143].Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of an inter-plane flag for a second array of samples, wherein the flag information is defined individually for each second block of a second plurality of blocks (since the motion vector information is needed for each block for performing inter prediction) and used to indicate whether a second set of parameters, for reconstructing a respective second coding block of the second array of samples, is determined in accordance with a first set of parameters.), and 
responsive to a determination based on the inter-plane interchange information of a second coding block of the second plurality of coding blocks that the second set of coding parameters for the second coding block is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters for the second coding block (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters.); 
a predictor including processing hardware, the predictor configured for, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters for the second coding block is to be derived based on the first set of coding parameters, copying at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. For a flag indicating a second set of parameters are determined in accordance with a first set, at least a first set of coding parameters is determined/copied as the same with a first set of coding parameter); and 
a reconstructor including processing hardware, the reconstructor configured for reconstructing the second coding block based on the second set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a second set of coding parameters.).
But Kim does not specifically disclose wherein a sampling format of the first array is different than a sampling format of the second array.
However, Yamada teaches wherein a sampling format of the first array is different than a sampling format of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the encoding/decoding system of Kim to process samples in different arrays, by incorporating Yamada’s teaching wherein samples in a first array is sampled differently from samples in a second array, for the motivation to conducting compressing by selecting either a first encoding process or a second encoding process (Yamada; Abstract.).
While modified Km teaches extracting, from the data stream, inter-plane interchange information, and signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim; See remarks above.),
it does not specifically teach extracting, from the data stream, inter-plane interchange information separately for each second coding block of the second plurality of coding blocks of the second array, wherein each second coding block has assigned there to the inter-plane interchange information specific to the respective second coding block.
However, Pandit teaches extracting, from the data stream, inter-plane interchange information separately for each second coding block of the second plurality of coding blocks of the second array, wherein each second coding block has assigned there to the inter-plane interchange information specific to the respective second coding block (Pandit; Para. [0005]. Inter-plane/inter-view information of motion_skip_flag is obtained separately for each second block of different second blocks of a second array, wherein the inter-plane/inter-view information is assigned specifically to each respective second block.), and the inter-plane interchange information signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Pandit; Para. [0005]. Inter-plane/inter-view information of motion_skip_flag is used to signal whether inter-plane/inter-view prediction is to be used, wherein a second set of coding parameters, e.g. motion vector, block type, indices, for a second view is determined from a first set of coding parameters for a first view.), and 
responsive to a determination based on the inter-plane interchange information of a second coding block of the second plurality of coding blocks that the second set of coding parameters for the second coding block is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters for the second coding block (Pandit; Para. [0005]. In accordance with signaled inter-plane/inter-view of motion_skip_flag that a second set of coding parameters for a second block in a second view not being determined from a first set of coding parameters for a block in a first view, the second set of coding parameters, e.g. motion vector, block type, indices, is obtained from the second block in the second view.); 
a predictor including processing hardware, the predictor configured for, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters for the second coding block is to be derived based on the first set of coding parameters, copying at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters (Pandit; Para. [0005]. In accordance with signaled inter-plane/inter-view of motion_skip_flag that a second set of coding parameters for a second block in a second view being determined from a first set of coding parameters for a block in a first view, the first set of coding parameters, e.g. motion vector, block type, indices, is copied/re-used for the second block in the second view.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the encoding/decoding system of modified Kim to process samples in different arrays, by incorporating Pandit’s teaching wherein coding parameters, e.g. motion vector, block type, indices, in a first plane/view are re-used for a block a second plane/view, for the motivation to perform video coding for inter-plane/inter-view video data (Pandit; Abstract.).

Regarding claim 2, modified Kim teaches the extractor is further configured for predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block, wherein the reconstructor configured for reconstructing the second coding block based on the predicted second coding block (Kim; Fig.1, 7, Para.[0055, 57, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters, wherein a second set of coding parameter is used to generate a predicted second coding block. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a predicted second coding block).

Regarding claim 3, modified Kim teaches the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters.).

Regarding claim 4, modified Kim teaches the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters, wherein a reconstructor is used to generate a second coding block in accordance with residual data and a predicted second coding block.).

Regarding claim 5, modified Kim teaches the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene (Kim; Fig.1, 7, Para.[0057, 60], [0049-50]. Spatial sampled information includes at least one of brightness, color, depth, or transparency.).

Regarding claim 6, modified Kim teaches coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter prediction, an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided (Kim; Fig.1, 7, Para.[0057, 60, 68, 88-89], [0049-50, 94-95, 142-143]. A first and second set of coding parameters include at least one of motion parameters, intra coding parameters, subdivision information.).

Regarding claim 7, modified Kim teaches a spatial resolution of the first array is greater than a spatial resolution of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled, wherein a resolution of a first array is greater than a resolution of a second array.).

Regarding claim 8, modified Kim teaches the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived based on a first intra coding parameter of the first set of coding parameters (Kim; Fig.1, 7, Para.[0055, 57, 60, 68-69]. A flag signal is used to indicate whether a second set of parameters are determined in accordance with a first set of parameters, wherein a first and second sets of parameters includes at least inter-prediction, intra-prediction parameters.).

Claims 9-16 are directed to an encoder for encoding, into a data stream, a video represented by multiple arrays of information samples, comprising components that perform processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 1-8, respectively, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 17-22 are directed to a non-transitory computer readable medium storing a data stream, which is related to a video represented by multiple arrays of information samples (Kim; Para. [0142-143]. A computer readable medium is used for storing data stream.), the data stream comprising elements and processing steps corresponding to the same as claimed in claims 1, 3, 5-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 23-30 are directed to a method of decoding a data stream encoded with a video represented by multiple arrays of information samples, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 1-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 20060233251 A1) in view of Yamada (US Pub. 20090028427 A1), and further in view of Kim’2 (US Pub. 20100034265 A1).

Regarding claim 1, a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising (Kim; Fig. 1, 7, Para.[0049-50, 94-95]. A video decoder is used to decode coded video data of different arrays of samples.):
a processor (Kim Fig. 1, 7, Para. [0142-143]. A decode includes at least one processor.);
a sub-divider including processing hardware, the sub-divider configured for dividing a first array of information samples into a first plurality of coding blocks, the first array representing a first color component of the video, and dividing a second array of information samples into a second plurality of coding blocks, the second array representing a second color component of the video (Kim; Fig. 2, Para. [0055-56]. A decoder including at least an image processing component (processor) used to divide a first array of samples into a first plurality of blocks of a first color component and to divide a second array of samples into a second plurality of blocks a second color component.);
an extractor including processing hardware, the extractor configured for (Kim; Fig.1, 7, Para. [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information.): 
extracting, from the data stream, a first set of coding parameters associated with a first coding block of the first plurality of coding blocks of the first array, wherein the first set of coding parameters is to be used for reconstructing the first coding block (Kim; Fig.1, 7, Para.[0057, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of a first set of coding parameters for reconstructing a first block of a first plurality of blocks, wherein the first set of coding parameters is associated with the first block of a first array of samples.), 
extracting, from the data stream, inter-plane interchange information, and signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 63], [0049-50, 94-95, 142-143].Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of an inter-plane flag for a second array of samples, wherein the flag information is defined individually for each second block of a second plurality of blocks (since the motion vector information is needed for each block for performing inter prediction) and used to indicate whether a second set of parameters, for reconstructing a respective second coding block of the second array of samples, is determined in accordance with a first set of parameters.), and 
responsive to a determination based on the inter-plane interchange information of a second coding block of the second plurality of coding blocks that the second set of coding parameters for the second coding block is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters for the second coding block (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters.); 
a predictor including processing hardware, the predictor configured for, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters for the second coding block is to be derived based on the first set of coding parameters, copying at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. For a flag indicating a second set of parameters are determined in accordance with a first set, at least a first set of coding parameters is determined/copied as the same with a first set of coding parameter); and 
a reconstructor including processing hardware, the reconstructor configured for reconstructing the second coding block based on the second set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a second set of coding parameters.).
But Kim does not specifically disclose wherein a sampling format of the first array is different than a sampling format of the second array.
However, Yamada teaches wherein a sampling format of the first array is different than a sampling format of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the encoding/decoding system of Kim to process samples in different arrays, by incorporating Yamada’s teaching wherein samples in a first array is sampled differently from samples in a second array, for the motivation to conducting compressing by selecting either a first encoding process or a second encoding process (Yamada; Abstract.).
While modified Km teaches extracting, from the data stream, inter-plane interchange information, and signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim; See remarks above.),
it does not specifically teach extracting, from the data stream, inter-plane interchange separately for each second coding block of the second plurality of coding blocks of the second array, wherein each second coding block has assigned there to the inter-plane interchange information specific to the respective second coding block.
However, Kim’2 teaches extracting, from the data stream, inter-plane interchange information separately for each second coding block of the second plurality of coding blocks of the second array, wherein each second coding block has assigned there to the inter-plane interchange information specific to the respective second coding block (Kim’2; Table 1, Para. [0043, 91-92]. Inter-plane/intra-plane prediction information is obtained separately for each second block of different second blocks of a second array/space, and the inter-lane/intra-plane prediction information is assigned specifically to each respective second block.), and the inter-plane interchange information signals whether, for the respective second coding block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim’2; Table 1, Para. [0043, 91-92]. Inter-plane/intra-plane prediction information is used to signal whether inter-plane prediction is to be used, wherein a second set of coding parameters of reconstructed pixels, e.g. for blocks in B plane, is determined from a first set of coding parameters of reconstructed pixels, e.g. for blocks in G plane.), and 
responsive to a determination based on the inter-plane interchange information of a second coding block of the second plurality of coding blocks that the second set of coding parameters for the second coding block is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters for the second coding block (Kim’2; Table 1, Para. [0043, 91-92]. For inter-plane prediction being signaled to not be used that a second set of coding parameters of reconstructed pixels not being determined from a first set of coding parameters of reconstructed pixels, the second set of coding parameters of reconstructed pixels is determined, e.g. for a current block in B plane.); 
a predictor including processing hardware, the predictor configured for, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters for the second coding block is to be derived based on the first set of coding parameters, copying at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters (Kim’2; Table 1, Para. [0043, 91-92]. For inter-plane prediction being signaled to be used that a second set of coding parameters of reconstructed pixels being determined from a first set of coding parameters of reconstructed pixels, at least one of the first set of coding parameters is re-used/copied for the second set of coding parameters of reconstructed pixels for a current block in B plane.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the encoding/decoding system of modified Kim to process samples in different arrays, by incorporating Kim’2’s teaching wherein coding parameters of reconstructed pixels for blocks in a first plane are re-used for a second plane, for the motivation to perform video coding for inter-plane video data (Kim’2; Abstract.).

Regarding claim 2, modified Kim teaches the extractor is further configured for predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block, wherein the reconstructor configured for reconstructing the second coding block based on the predicted second coding block (Kim; Fig.1, 7, Para.[0055, 57, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters, wherein a second set of coding parameter is used to generate a predicted second coding block. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a predicted second coding block).

Regarding claim 3, modified Kim teaches the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters.).

Regarding claim 4, modified Kim teaches the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters, wherein a reconstructor is used to generate a second coding block in accordance with residual data and a predicted second coding block.).

Regarding claim 5, modified Kim teaches the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene (Kim; Fig.1, 7, Para.[0057, 60], [0049-50]. Spatial sampled information includes at least one of brightness, color, depth, or transparency.).

Regarding claim 6, modified Kim teaches coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter prediction, an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided (Kim; Fig.1, 7, Para.[0057, 60, 68, 88-89], [0049-50, 94-95, 142-143]. A first and second set of coding parameters include at least one of motion parameters, intra coding parameters, subdivision information.).

Regarding claim 7, modified Kim teaches a spatial resolution of the first array is greater than a spatial resolution of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled, wherein a resolution of a first array is greater than a resolution of a second array.).

Regarding claim 8, modified Kim teaches the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived based on a first intra coding parameter of the first set of coding parameters (Kim; Fig.1, 7, Para.[0055, 57, 60, 68-69]. A flag signal is used to indicate whether a second set of parameters are determined in accordance with a first set of parameters, wherein a first and second sets of parameters includes at least inter-prediction, intra-prediction parameters.).

Claims 9-16 are directed to an encoder for encoding, into a data stream, a video represented by multiple arrays of information samples, comprising components that perform processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 1-8, respectively, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 17-22 are directed to a non-transitory computer readable medium storing a data stream, which is related to a video represented by multiple arrays of information samples (Kim; Para. [0142-143]. A computer readable medium is used for storing data stream.), the data stream comprising elements and processing steps corresponding to the same as claimed in claims 1, 3, 5-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 23-30 are directed to a method of decoding a data stream encoded with a video represented by multiple arrays of information samples, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 1-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winken (US Pub. 20130034171 A1) teaches a video coding system that performs inter-plane prediction.
Kim (US Pub. 20080298694 A1) teaches a video coding system that performs coding for RGB color space signals.
Cheong (US Pub. 20150201200 A1) teaches a video coding system that performs intra-plane and inter-plane prediction for Bayer image coding.
Wang (Us Pub. 20220103867 A1) teaches a video coding system that uses supplemental enhancement information for multi-layer video streams.
Park (US Pub. 20180007379 A1) teaches a video coding system that perform inter-layer video coding using disparity vector information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485